DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 11, 15-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US PG pub 2009/0131177) in view of Ryan (US PG pub 2008/0086459).
	
Pearce shows all of the limitations of the claims except for specifying an indication is representative of a third user’s interest in the annotation item and the previous indication is representative of the second user’s interest in the previous annotation item.

Pearce shows a multiuser computer arrangement performing the method, 

Wherein the annotation item is generated based on one or more triggering events occurring during a gameplay session of a video game, is further generated based on at least one annotation rule, wherein the annotation rule is based on a type of the one or more triggering events (figure 5 shows that the generate entry, items 94, 96 and 98, are based on the type of trigger event.  See paragraphs [0068] to [0070] for more details)  and the annotation comprises at least one of text, graphical or audio data distinct from video of the gameplay session, (From paragraph [0049], “ "Event data" may video-related data, including screenshots, audio, video, and/or text and description, as well as combinations of these, about an event and which describe the event.  Such event data may have a degree of user generation associated therewith.  For example, the user may generate their own descriptive text or may edit automatically-generated text.”)

obtaining, by the computer system, the annotation item that is generated based on the one or more triggering events (predetermined criteria, 66) during the gameplay session;  ([0050] "Automatic text creation" or "automatically-generated text (or description)" refers to text that is pre-set or is built from predefined components, and is either used in an entry per se or is made editable by a user.  For example, if a quest is completed, there is often text that would be appropriate to display no matter how the PC 
 [0051] To "automatically" perform an action is to cause the action to occur, without user intervention, upon the condition of a trigger.  For example, a video clip may be automatically stored from a cache upon the occurrence of an event that meets a predetermined criterion.  The video clip may then be automatically caused to appear on a file-sharing site or other such forum.”  Because the text is automatically generated, the examiner is considering that based on the trigger, the computer obtains the appropriate text or annotation.)
Storing, by the computer system, an indication that the annotation item was interacted with along with the previous indication that the previous annotation item was interacted with by the second user.  ([0009], “Following the recording, various post-processing actions may occur.  For example, if more than one player has been involved in the event, the system may stitch together various camera views into a "video reel" from the different players to allow viewers to see the event from different angles.”  When the stitching occurs, some of the clips are generated by a second user.  Because it is a time sequence, some of the clips are based on a previous annotation item.  Similarly, paragraph [0112], “For example, a user or player may have a friend that they enjoy playing against. The player may deem it worth noting, in a video clip or video reel, each time they defeat their friend. Consequently, each defeat may be recorded as a video clip and the video clips may be combined into a video reel.”  This user interest plus the editing feature meet the claim language.)



receiving, by the computer system and via the user interface, an indication that the annotation item should be shared to the at least one social media site (figure 6 and paragraph [0072], “One type of sending includes sending the entry to a social networking site (step 102), e.g., Crackle.TM..  This step may occur automatically, the user may be prompted for such a sending, or the user may manually copy generated code into an appropriate form on the file-sharing site.”  The examiner is considering the prompt to be an indication.)
causing, by the computer system, the annotation item to be shared to the at least one social media site. (figure 6, step 102)

In regards to claims 5, 15 and 22,
determining, by the computer system, that the annotation item should be stored in association with a user identification and causing, by the computer system, the annotation item to be stored in association with the user identification. (figure 8, character 1)


In regards to claims 6 and 16
determining, by the computer system, that additional information relating to the annotation item should be obtained and shared to the at least one social media site and sharing the additional information to the at least one social media site (figure 11, editing phase provides additional information)

In regards to claims 7, 8, 17, 18, and 25
determining, by the computer system, that the annotation item should be removed from the annotation portion and removing, by the computer system, the annotation item from the annotation portion, replacing, by the computer system, the removed annotation item with a different annotation item.  (figure 11, editing phase)

In regards to claims 9, 19 and 26
obtaining, by the computer system, at least a portion of a game log for a gameplay session; identifying, by the computer system, a triggering event based on the game log; generating, by the computer system, the annotation item based on the triggering event.  (figure 3, monitor events [all events or game log], 64)

Ryan teaches, paragraph [0016], “However, currently blog authors do not have any obvious mechanisms or techniques available to guide what content they should 

Based on the teaching of Ryan, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Pearce invention to add an indication is representative of a third user’s interest in the annotation item and the previous indication is representative of the second user’s interest in the previous annotation item in order to improve any future postings.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/MICHAEL A CUFF/Primary Examiner, Art Unit 3715